Citation Nr: 1619766	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  The Veteran had additional service in the United States Army and Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

The weight of the probative evidence is against a finding that the Veteran's current bilateral eye disability was caused by any incident or injury during service, to include exposure to brake fluid.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that a bilateral eye disability had its onset during or due to active service and has been ongoing to the present.  Specifically, he asserts that he has been suffering from dry, red, and irritated eyes since an incident during service where brake fluid was accidently sprayed into his eyes.  A review of the evidence of record, to include VA medical records, a VA examination, and lay statements show that the preponderance of the evidence is against a finding of any etiological relationship between any currently diagnosed eye disability and active service.  Therefore, the Board finds that the preponderance of evidence is against the claim and the claim for service connection must be denied. 

As a preliminary matter, the Board notes that the Veteran's eye disability is not among the diseases enumerated in the VA regulations as a chronic condition for which presumptive service connection may be granted.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Both the theory of continuity of symptomatology and presumptive service connection can be used only in cases involving those conditions explicitly recognized by the VA as chronic diseases, which does not include pterygium or dry eyes.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, no presumptive theory of entitlement is applicable in this case, and the Board will consider service connection on a direct basis.

At an August 2015 VA examination, the examiner diagnosed pterygium and dry eyes, and after a review of the medical history and conducting an in-person examination, concluded that those conditions were less likely than not caused by the claimed in-service injury.  The examiner noted that while the Veteran has claimed that his eyes has been irritated and red since an accident during active service where brake fluid was splashed into his eye, that incident was not related to the current diagnosis.  The examiner opined that pterygium and dry eyes are etiologically multifaceted conditions, and that isolated incidents such as a chemical splash do not cause such chronic eye disabilities.  Specifically, the examiner noted that the medical evidence showed that the Veteran's eye injury incident during service had been resolved and the Veteran irrigated his eyes immediately after the incident, with no subsequent indication or medical report of ocular tissue sequelae.  The examiner opined that in such an event, without evidence of ocular tissue sequelae, such in-service injury was not likely to cause the current disability. 

A review of the Veteran's service medical records and post-service VA medical records, shows no additional evidence supporting the Veteran's claim regarding a continued eye disability since service.  The Board notes that the only reported incident during service was a May 1978 service medical record notation which showed that Veteran complained about blurred vision while reading.  No notation regarding irritated or red eyes was noted in the record, or any reference to any incidents or accidents regarding the Veteran's eyes.  Except for that incident, the medical records are silent on any diagnoses, complaint, or treatment for the current eye disabilities until decades after the Veteran left active service. 

The Board acknowledges the fact that the Veteran has consistently asserted that prior to the brake fluid accident he had never experienced such irritation and redness in his eyes, and that after that incident, until the present, he has continuously experienced red and irritated eyes.  While the Board acknowledges that red and irritated eyes are observable symptoms which the Veteran would be competent to speak to, those lay statements by the Veteran remains counter to the medical evidence of record, which the Board finds more probative.  The Veteran is not competent to provide an opinion on medical diagnosis or etiology because he not shown to have the required training, experience, or expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Since the Veteran left service in 1978, the Veteran had continuously been a part of the Army and Air Force reserves.  During that reserve service, the Veteran participated in several physical examinations and completed several report of medical history forms, all of which noted no issues with his eyes, to include his exit examination from his active duty service in April 1978.  The Board notes that the report of medical history is completed by the Veteran himself at the time of the examination and provides for notations for issues with the eyes, and past incidents or incurrence of injuries, and the Veteran did not mention any issues regarding his eye, or the incident with brake fluid.  The Board notes that evidence runs counter, or at least affects the credibility of the Veteran's claims of having symptoms of red and irritated eyes since the injury in service. 

Additionally, the Board notes that even the lay statements provide by the Veteran's friend and fellow service member, only speak to the Veteran's red eyes during the early 1990s, more than a decade after he left service.  Those statements do not competently speak to the etiology or the continuity of the Veteran's eye condition. 

Therefore, the Board finds that the August 2015 VA examination opinion to be most probative evidence regarding the claimed relationship between the Veteran's diagnosed eye disability and active service.  The VA examiner's opinion is factually informed, medically based, and responsive to that inquiry.  The examiner provided a full and complete rationale for the opinion that was based on a review of the claims file and medical history.  While the Board acknowledges the Veteran's lay assertions of the continuity of symptomatology of the eye disability, the competent medical evidence of record outweighs the probative value of the lay statements which are not competent evidence.  The first medical notation or treatment of the Veteran's eye conditions after service was recorded after more than two decades after the Veteran left service.  The Board notes that the lengthy period of time following the Veteran's service during which he did not complain of or seek treatment for a condition, while not dispositive of a claim, can be a factor that weighs against the Veteran's claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the preponderance of evidence is against the claim for service connection.  The preponderance of the competent evidence of record is against a finding the diagnosed eye disability is related to service or any event of service, and that there are any current residuals of any eye injury or condition during service.  Accordingly, the Board finds that the preponderance of evidence is against the claim, and the claim for service connection for an eye disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral eye disability is denied. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


